Citation Nr: 0601008	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Boston, 
Massachusetts that, in pertinent part, granted service 
connection and a 30 percent rating for PTSD; the veteran 
appealed for a higher rating.  The veteran currently resides 
within the jurisdiction of the Manchester, New Hampshire, RO.

In a December 2004 decision, the Board denied an increase in 
a 30 percent rating for PTSD.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and the issue remanded.  In an 
August 2005 Court order, the joint motion was granted, the 
Board's December 2004 decision was vacated, and the issue was 
remanded.  The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, in light of the joint 
motion and Court order, the Board finds that additional 
development is necessary prior to appellate review.  

The Board notes that the veteran underwent a VA psychiatric 
examination in January 2005, apparently after he filed a new 
claim for an increased rating for PTSD.  The RO reviewed this 
evidence and issued a May 2005 rating decision denying an 
increase in a 30 percent rating for PTSD.  As the Court's 
remand has placed the claim back in appellate status before 
the Board, a supplemental statement of the case (SSOC) 
regarding this evidence is required by governing regulation.  
38 C.F.R. § 19.31 (2005).  

Additional evidence from Monadnock Family Services dated in 
February 2005 was also submitted, showing what appears to be 
increased symptomatology.  However, this report seems 
inconsistent with the VA examination findings only one month 
prior.  Thus, the Board finds that the treatment records, as 
opposed to a summary statement from the treatment provider, 
should be requested from Monadnock Family Services, since 
June 2003, when the veteran began receiving treatment at that 
facility. 

Further, in light of the inconsistencies between the most 
recent medical evidence, the Board finds that an additional 
VA examination would be helpful.  In this regard, the VA 
examiner noted some dramatics and histrionics from the 
veteran while reporting symptoms, to include memory loss.  
Thus, objective testing should be conducted where indicated 
to confirm symptoms.  In addition, an opinion as to the 
impact of the veteran's PTSD on employability should be 
provided.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the veteran has disagreed with the initial rating 
assigned for this disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In its review, the RO should consider whether staged 
ratings may be appropriate in this case.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder since January 2004.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should also obtain the 
clinical treatment records from Monadnock 
Family Services (as opposed to a 
summary), for the period from June 2003 
to the present, after securing the 
necessary release.

3.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA psychiatric examination 
to determine the severity of the 
veteran's PTSD and to reconcile the 
January 2005 VA examination results with 
the February 2005 private treatment 
summary.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any objective 
testing indicated to confirm symptoms 
reported should be conducted.  In 
addition, the examiner should provide an 
opinion as to the impact the veteran's 
PTSD symptoms have on his employability.

4.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the May 2003 Statement of the Case.  The  
RO should consider the effects of 
service-connected PTSD on the veteran's 
ability to work, and should consider 
whether staged ratings may be appropriate 
in this case.  If the claim is denied, 
the veteran and his representative should 
be issued an SSOC, and be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious 	treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

